Citation Nr: 1117972	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  06-06 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability evaluation in excess of 20 percent for a right shoulder wound with rotator cuff tendonitis (right shoulder disability).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. R. Bodger




INTRODUCTION

The Veteran served on active duty from April 1969 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In December 2009, the Board remanded the matter for further evidentiary development.  Specifically, the RO was directed to obtain updated treatment records from the VA Medical Center in Birmingham, Alabama from February 2008 to the present and then to schedule the Veteran for VA examinations for his PTSD and right shoulder.  The RO substantially complied with the dictates of this remand and the Board may proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Since the award of service connection, the Veteran's PTSD has been manifest by the following symptoms; nightmares, sleeplessness, flashbacks, depression, panic attacks, and isolation.

2.  Since the award of service connection, the Veteran's right shoulder disability has been manifested by episodes of pain, stiffness, weakness with motion limited to 170 degrees, abduction to 165 degrees, internal rotation to 80 degrees, and external rotation to 80 degrees.  There is no objective evidence of ankylosis, muscle injury, or neurological deficit of the right shoulder.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 30 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411(2010). 

2.  The criteria for an initial rating in excess 20 percent for the Veteran's service-connected right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.69, 4.71a, Diagnostic Code 5201 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Predecisional letters dated in September 2004 and December 2004 satisfied the second and third elements under the duty to notify provisions.  A letter dated in March 2006 thereafter satisfied the first element under the duty to notify provisions.  While this notice was not provided to the Veteran prior to the adjudication of his claims, where service connection has been granted, and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.  Further, the Veteran has neither alleged nor demonstrated that he has been prejudiced by defective VCAA notice.  Goodwin, 22 Vet. App. at 136; Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Regarding the disability rating, the Board notes that the VA requested and obtained all information from the Veteran to support his claims and granted service connection.  There is no indication that any other evidence exists to support a higher disability rating.  Thus, the VCAA's purpose has been affected and any error is non-prejudicial.  In this case, service connection has been granted, and initial disability ratings and effective dates have been assigned.  The claim has been substantiated and additional 5103(a) notice is not required.  See Dingess, 19 Vet. App. at 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap, 21 Vet. App. 112.  VA's duty to notify has been satisfied.

The Board notes that the recent holdings in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), does not apply to the present case, as this is an initial disability rating claim.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of the Veteran's case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).    

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at not time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a) (2010).  The Veteran was afforded VA examinations in February 2005 and June 2010 for his PTSD.  He was also provided VA examinations for his right shoulder in January 2005 and June 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nichols, 21 Vet. App. 303, 312 (2007).  The VA examinations are adequate, as they were predicated on a review of medical records and the examiners fully addressed the rating criteria that are relevant to rating the disabilities at issue here.  

It is noted that the Veteran submitted a statement dated in February 2011 indicating that he believed his shoulder and PTSD symptoms had become worse since he was last treated for these disorders at the VA medical center in 2009.  Specifically, the Veteran asserted that he now experiences irritability, anger, isolation, and speech impairment.  The Veteran also asserted that his right shoulder now dislocates and causes significant pain.  The Board finds that new examinations for these disorders are not warranted because much of the increased symptomatology expressed in the February 2011 statement are reflected in the June 2010 VA examinations.  As such, the Veteran has been afforded contemporaneous examinations to assess the current severity of his service-connected disabilities.  There is adequate medical evidence of record to make a determination in this case.   The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.   VAOPGCPREC 11-95.   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c) (4) (2010).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (2007).

II. 
 Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD is evaluated as 30 percent disabling under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

a.  PTSD

The Veteran's PTSD was initially evaluated as 30 percent disabling in February 2005 under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under the provisions for rating psychiatric disorders, a 30 percent disability rating requires evidence of the following:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, mild memory loss, such as forgetting names, directions, recent events.

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.).

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

According to DSM-IV, a GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  Id.  As will be discussed below, the Veteran's GAF scores have ranged from 55 at his February 2005 to 52 at his May 2010 VA examination.  

Turning to the medical records, the Veteran was treated for his mental health disorder in 2004.  In a June 2004 VA mental health intake note, the Veteran reported problems with sleep and easily angered.  He indicated that he had nightmares and flashbacks about his experiences in Vietnam and felt depressed and helpless.  He expressed a concern about angering easily.  The examiner found the Veteran to have good grooming and eye contact.  There were no abnormal movements.  His speech was spontaneous, articulate and coherent.  He was goal directed and focused.  There were no suicidal or homicidal ideations and no delusions.  He was diagnosed with PTSD based upon his recollections of his Vietnam service and given a GAF score of 60.  The Veteran submitted to PTSD group therapy starting in September 2004 where he consistently presented as well oriented, alert, and attentive.  A January 2005 treatment note indicates that the Veteran reported nightmares and flashbacks and felt depressed and helpless.  He was given a GAF score of 58.  

In a February 2005 VA examination report, the Veteran reported that his symptoms included nightmares 4 to 5 times per week, daily flashbacks, hyperarousal, exaggerated startle response, feelings of helpless, depression, and anxiety.  He was alert and oriented.  He was appropriately groomed with fair eye contact and posture.  His speech was within normal limits and his affect and mood were congruent.  His thought content was negative for suicidal and homicidal ideation as well as auditory or visual hallucinations.  His thought process was negative for looseness or flight of ideas.  He appeared logical and goal directed.  His insight and judgment were fair to good.  He was diagnosed with PTSD and depression, not otherwise specified.  He was given a GAF score of 55.  The examiner indicated that the Veteran was able to function at his job and at church.  

The Veteran continued to seek group therapy from 2005 to 2008 where he was often alert and engaged in the group discussion.  His mood and affect were often noted as congruent with depression.  He had to cease attending the PTSD group therapy sessions in 2008 because his wife's health began to decline and he had to stay home to care for her.  

During a June 2010 VA examination, the examiner reported that the Veteran lived with his wife of 38 years and had good relationships with his children and grandchildren.  The Veteran indicated that he had a friend whom he saw weekly and saw his neighbor daily as they talked at their mailboxes.  He attended church but was less active than the past.  He enjoyed playing golf but reported a decreased ability to participate due to the care of his wife.  He also enjoyed doing yard work.    The Veteran reported difficulty falling and staying asleep.  He had combat related nightmares and auditory hallucinations.  He reported panic attacks about once a week.  On examination, he was neatly groomed, cooperative and attentive.  His affect was appropriate and constricted.  His thought process and content were unremarkable.  His had a short attention span.  There were no violent tendencies.  The Veteran did not have any homicidal thoughts but reported suicidal thoughts with no plans or intent.  His impulse control was fair.  He had some difficulty with irritability.  His remote memory was normal but he had some mild impairment with his recent memory.  The Veteran retired in January 2009 and the examiner indicated that he stopped working due to increased difficulty tolerating coworkers.  He was socially isolated and preferred to be alone.  The examiner indicated that if the Veteran were employed his avoidant and hyperarousal symptoms would cause a moderate impairment in occupational functioning.  He was diagnosed with chronic PTSD and given a GAF score of 52.  

In February 2008 and February 2011, the Veteran submitted statements indicating that since he last sought treatment at the VA medical center for his PTSD his symptoms had worsened, to include occasional incoherent speech, nightmares, panic attacks, and irritability.  The Veteran's statements describing his symptoms are considered to be competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  

In weighing this evidence, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent.  Specifically, there is no evidence that the Veteran suffers from difficulty understanding complex commands, impaired short-term or long-term memory, impair judgment, or impaired abstract thinking.  The Board recognizes the Veteran's February 2011 assertions that he has occasional incoherent speech and panic attacks.  The Board also acknowledges the June 2010 VA examiner's statements that the Veteran retired because he could not tolerate being around co-workers.  However, there is no indication that he has difficulty establishing and maintaining effective relationships as he has maintained lasting relationships with his wife, his children, his friend, and neighbors.  See 38 C.F.R. § 4.130.  

The Board acknowledges the medical evidence which indicates that the Veteran has experienced passing suicidal ideation throughout his appeal.  However, the examiners have consistently reported that the Veteran has never had an intent or plan associated with these suicidal ideations.  As such, he has never presented as a harm to himself or others.  The Board acknowledges that while some of the Veteran's symptoms fall under the 50 percent disability rating, the majority of his symptoms fall under the criteria for 30 percent disabling.  See 38 C.F.R. § 4.130.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b.  Right Shoulder

The Veteran's right shoulder has been assessed a 20 percent rating under 38 C.F.R. § 4.71a, DC 5201 for limitation of motion of the arm.  A 20 percent evaluation is warranted when the arm motion is limited to midway between the side and at the shoulder level.  38 C.F.R. § 4.71a, DC 5201.  A 30 percent evaluation may be assigned for limitation of motion of the arm of the minor extremity to 25 degrees from the side.  Id.  Since the medical evidence reveals that the Veteran is right-handed, the right shoulder is considered to be the major extremity.  See 38 C.F.R. § 4.68 (2010).  

The Veteran submitted private treatment records from Dr. A which reflected complaints of pain and tingling from his shoulder into his ulnar three digits.  His shoulder motion was full with mild tenderness along the supraspinatus tendon along the medial border of the scapula.  X-rays of the shoulder showed mild degenerative changes at C-6.  He was diagnosed with a possible herniated disc of the cervical spine.  

A January 2005 VA examination report reflected complaints of weakness, fatigability, and tenderness of his anterior and posterior deltoids and trapeziums muscles.  He also indicated increased pain, weakness, fatigability, and occasional stiffness in his joints.  The Veteran provided that he had intermittent flare-ups which were dependent on activity and lasted two to three days.  The Veteran noted that he had difficulty performing some of his occupational duties as a railroad conductor.  On examination, the Veteran's active and passive range of motion of his right shoulder was flexion from 0 to 150 degrees, abduction from 0 to 150 degrees, external rotation from 0 to 75 degrees, and full internal rotation.  There was no further limitation of motion due to weakness, fatigability or incoordination noted following repetitive use.  He had focal tenderness over the area of his scar as well as along the posterior shoulder and trapeziums.  He was diagnosed with rotator cuff tendinitis which was most likely caused by or the result of his in-service shrapnel injury.  His muscle group was symmetric.  

A May 2010 VA examination report reflects constant moderate right shoulder pain along with weakness and stiffness.  He reported problems with weakness in his arm when he worked on the railroads.  He denied subluxation.  Aggravating factors were lifting and alleviating factors were rest.  He indicated that flare-ups occurred with yard work.  There was no deformity, giving way, instability, or incoordination.  There was pain, stiffness, and weakness.   His right shoulder range of motion was flexion from 0 to 170 degrees, abduction from 0 to 165 degrees, and right internal and external rotation from 0 to 80 degrees.  There was objective evidence of pain following repetitive motion but no additional limitations on range of motion after repetition.  He was diagnosed with right shoulder degenerative joint disease.  

After reviewing the evidence of record, the Board concludes that the Veteran's right shoulder disability is most appropriately rated as 20 percent disabling.  A 30 percent evaluation is warranted when motion of the major arm has limitation of motion midway between side and shoulder level.  38 C.F.R. § 4.71a, DC 5201.  However, there have been no reports or findings that the Veteran's right shoulder range of motion is limited to this extent.  Since the initial grant of service connection, the Veteran's right shoulder disability has been manifested by abduction limitation of motion to, at most, 150.  Normal ranges of motion of the shoulder are forward flexion from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees. 38 C.F.R. § 4.71, Plate I.  Therefore, the evidence clearly demonstrates that the Veteran does not have limitation of motion of the right arm between his side and his shoulder level, and as such, an evaluation in excess of 20 percent is not warranted for a right shoulder disability under DC 5201.  38 C.F.R. § 4.71a, DC 5201.  

The Board has also considered whether there is any additional functional loss not contemplated in the current 20 percent evaluation.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include: weakness; fatigability; lack of coordination; restricted or excess movement of the joint; or, pain on movement.  38 C.F.R. § 4.45.  The Veteran consistently reported right shoulder pain.  Subjectively, the Veteran has also reported fatigability of his right shoulder and arm.  To that end, the June 2010 VA examiner found that the Veteran had no additional limitations.  Accordingly, upon review of the entire evidence of record and considering such factors as weakness, fatigability, lack of coordination, restricted or excess movement of the joint, and pain on movement, the Board finds that there is no additional functional loss not already contemplated in the currently assigned 20 percent evaluation.

The Board also considered whether an increased evaluation is warranted under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Ankylosis of the scapulohumeral articulation has not been shown.  38 C.F.R. § 4.71a, DC 5200 (2010); see also Lewis v. Derwinski, 3 Vet. App. 259 (1992) (defining ankylosis as "immobility and consolidation of a joint due to disease, injury, surgical procedure").  The medical evidence of record also does not demonstrate impairment of the humerus, to include malunion, recurrent dislocation, fibrous union, false flail joint, or flail shoulder.  38 C.F.R. § 4.71a, DC 5202 (2010).  Additionally, further consideration under DC 5203 is of no benefit to the Veteran as the maximum evaluation provided under that diagnostic code is 20 percent.  38 C.F.R. § 4.71a, DC 5203 (2010).  Accordingly, an evaluation in excess of 20 percent for a right shoulder disorder is not warranted under these diagnostic codes.

Staged ratings have also been considered.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected right shoulder disability, the evidence shows no distinct periods of time since service connection became effective, during which the Veteran's right shoulder disability varied to such an extent that a rating in excess of 20 percent would be warranted.  Thus, staged ratings are not in order.  See Fenderson, 12 Vet. App. at 126.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for an initial evaluation in excess of 20 percent for the Veteran's right shoulder, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54.  

c.  Extra-Schedular Considerations

The Board has also considered whether a referral for extra schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extra schedular consideration referral).

The schedular evaluations for the Veteran's PTSD and right shoulder disability are adequate.  The Veteran disagrees with the ratings on the basis that he believes his symptoms are more severe than rated.  In other words, he does not have any symptoms from his service-connected disorders that are unusual or are different from those contemplated by the schedular criteria.  The Veteran does not have "exceptional or unusual" disabilities; he merely disagrees with the assigned evaluation for his level of impairment.  The available schedular evaluations for these service-connected disabilities are adequate.  Referral for extra schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra schedular consideration is moot.  See Thun, 22 Vet. App at 115.

Lastly, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  The June 2010 VA examiner asserted that the Veteran retired upon reaching the age of retirement because he could no longer tolerate his co-workers.  This examiner then opined that the Veteran's PTSD symptoms would moderately impact his ability to maintain employment.  The May 2010 examiner indicated that the Veteran was not employed but noted that his right shoulder disability would impact his ability to lift and carry heavy objects.  Because the record is silent for evidence establishing that the Veteran's service-connected PTSD and right shoulder disability preclude him from obtaining substantial employment, further inquired into unemployability is moot and further discussion under Rice is moot.  


ORDER

Entitlement to an initial disability evaluation in excess of 30 percent for PTSD is denied.  



Entitlement to an initial disability evaluation in excess of 20 percent for a right shoulder wound with rotator cuff tendonitis is denied.  




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


